Citation Nr: 0514882	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-05 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for mycosis fungoides 
(cutaneous T-cell lymphoma).

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for pes 
planus, hammer toes, 2nd and 3rd of the left toe, and 
bilateral hallux valgus with ingrown toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
March 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO).  An August 2001 rating 
decision declined the veteran's application to reopen 
previously denied claims of service connection for pes 
planus, hammer toes, 2nd and 3rd of the left toe, and 
bilateral hallux valgus with ingrown toenails.  An August 
2003 rating decision denied the veteran entitlement to 
service connection for depression and mycosis fungoides.

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA outpatient treatment records of file include a report of a 
November 2001 mental health clinic interview note, which 
includes the veteran's report that she is receiving income 
from the Social Security Administration (SSA).  Any medical 
records forming the basis for an award of SSA benefits must 
be added to the claims file prior to resolution of the 
veteran's appeal.  See 38 U.S.C.A § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The service medical records show that the veteran was treated 
for persistent problems with atopic dermatitis as well as 
probable eczema.  She also had problems with her feet in 
1973, to include pes planus, developing hallux valgus and 
exudation from a toenail.  Following service the veteran has 
received evaluation and/or treatment for pes planus, chronic 
foot pain, hallux valgus, claw toes, and skin disorders to 
include a rash consistent with eczema, dermatitis.  In 2003, 
mycosis fungoides was diagnosed.

In view of the above, the Board finds that specialized VA 
examinations are warranted.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate action 
to obtain a copy of the Social Security 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to treatment 
for the disabilities in issue since 
October 2004.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist in skin cancers to ascertain 
the extent, severity and etiology of the 
veteran's mycosis fungoides.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any necessary tests and 
studies should be performed.  It is 
requested that the examiner obtain a 
detailed medical history. Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the veteran's 
mycosis fungoides is related to military 
service? A complete rational for any 
opinion expressed should be included in 
the report.

4.  The RO should schedule the appellant 
for VA examination by an orthopedist in 
order to determine the nature and 
severity of the veteran's bilateral foot 
disorders.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests, to include x-ray studies 
and any other specialized tests deemed 
necessary should be conducted. It is 
requested that the examiner obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any foot disorder 
diagnosed is related to military service?  
If it is determined that the veteran's 
pes planus or any other existing foot 
disorder was present at the time of entry 
into active duty, the examiner is 
requested to render an opinion as to 
whether it is as least as likely as not 
that the preservice foot disorder(s) 
underwent a chronic increase in severity 
beyond natural progression during 
service.  A complete rational for any 
opinion expressed should be provided.

5.  Thereafter, the RO should 
readjuducate the issues on appeal.  The 
RO is to consider VAOPGCPREC 3-2003 as it 
relates to the veteran's foot 
disorder(s).

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



